Broyles, C. J.
1. The assignment of error on the overruling of the general demurrer to the petition, not having been argued or insisted on in the brief of counsel for the plaintiff in error, is treated as abandoned.
2. The overruling of the special demurrers to the petition was not harmful error.
3. This was an action for damages based on the alleged breach of an oral contract. The amount of the damages was alleged to be $14,437.50; and the jury returned a verdict in favor of the plaintiff for $1000. The verdict was authorized, though not demanded, by the evidence; and none of the grounds of the motion for new trial shows cause for reversal of the judgment.

Judgment affirmed.


MacIntyre and Ouerry, JJ., concur.